DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of the invention of Group I (drawn to a non-naturally occurring nucleic acid) and synaptotagmin and [Symbol font/0x62]-cell as the species of fusion protein and host cell, respectively, in the reply filed on 5/17/2022 is acknowledged.  The traversal is on the ground(s) that each of the three separate methods requires the product.  This is not found persuasive for the reason set forth in the restriction requirement of 4/14/2022.  Specifically, since the claims encompass multiple methods of using the same product, the claims lack unity of invention.  MPEP 821.04(b) cited by the applicant pertains to the rejoinder of process claims requiring an allowable product and it is not material in this case because the product claims are not allowable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 5, 8, 9, 11-14, 17-20, 24, and 27-29 have been cancelled.  
Claims 21-23, 25, 26,and  30-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-3, 5, 7, 10, 15, and 16 are under examination.


Claim Objections
2.	Claims 5 and 10 are objected to because of the recitations “a cytoplasmic domain”, “a transmembrane domain”, and “a vesicular domain”.  Appropriate correction to “the cytoplasmic domain”, “the transmembrane domain”, and “the vesicular domain” is required.

3.	Claim 7 is objected to because of the recitations “a fusion protein”.  Appropriate correction to “the fusion protein” is required.

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites "other endocrine cells”.  Since it is not clear what endocrine cells are encompassed by the recitation “other”, the metes and bounds of the claim cannot be determined and the claim is indefinite.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 5, 7, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay et al. (JBC, 2015, 290: 16142-16156; cited on the IDS filed on 10/17/2019).
	Tremblay et al. teach a non-naturally occurring nucleic acid encoding a fusion protein comprising synaptotagmin I (Syt1) which is fused to an HA tag; the non-naturally occurring nucleic acid is used to express the fusion protein in HEK293 cells for monitoring trafficking to the plasma membrane (claims 1, 5, 10, and 15) (see p. 16144, Fig. 1; p. 16145, column 1).  Since it is expressed in HEK293 cells, the non-naturally occurring nucleic acid comprises an operably-linked regulatory sequence (claim 7).  With respect to the “wherein” clauses recited in claim 1, it is noted that the claim is drawn to a composition and not to a transfection method; the “wherein” clauses only represent events taking place after transfection occurs and do not differentiate the claimed composition from the composition taught by Tremblay et al.  These “wherein” clauses are of no significance to the composition structure and therefore, of no significance in claim construction.  Thus, Tremblay et al. teach all claim limitations and anticipate the claimed invention.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 5, 7, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al., in view of both Brown et al. (Diabetes, 2000. 49: 383-391) and Qian et al. (Anal. Chem., 2000, 72: 711-717).
	The teachings of Tremblay et al. are applied as above for claims 1, 5, 7, 10, and 15.  Tremblay et al. do not teach that the Syt1 fusion protein comprises a SNAP tag.  However, Tremblay et al. teach that SNAP tags could be used instead of the HA tag to follow trafficking to the plasma membrane by labeling the SNAP tags with cell-impermeable fluorescent markers (claims 2 and 3) (see p. 16143, column 2, third paragraph; paragraph bridging p. 16143 and 16144; p. 16144).  One of skill in the art would have found obvious to replace the HA tag with a SNAP tag to achieve the predictable result of obtaining a non-naturally occurring nucleic acid for monitoring trafficking to the plasma membrane.
	Tremblay et al. do not teach [Symbol font/0x62]-cells (claim 16).  However, Tremblay et al. teach that synaptotagmins are involved in exocytosis (see p. 16142, paragraph bridging columns 1 and 2).  Brown et al. teach that synaptotagmin III (Syt3) is involved in insulin exocytosis from beta-cells (see Abstract; p. 383; p. 390, column 1, last paragraph).  
Qian et al. teach that cell-impermeable markers are useful for monitoring stimulus-induced insulin secretion from [Symbol font/0x62]-cells, which is of great interest due to the importance of defective insulin secretion in type II diabetes; while Qian et al. teach monitoring by measuring Zn2+ efflux, Qian et al. teach that other fluorogenic reactions could ne used to monitor insulin secretion (see p. 711; 717, column 2, last paragraph).  Based on these teachings, one of skill in the art would have found obvious to modify Tremblay et al. by replacing Syt1 with Syt3 to achieve the predictable result of obtaining a nucleic acid encoding a fusion protein suitable for monitoring insulin secretion.  One of skill in the art would have also found obvious to introduce the nucleic acid in [Symbol font/0x62]-cells to achieve the predictable result of obtaining a composition for monitoring stimulus-induced insulin secretion.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

10.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633